DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 04/12/2021.
Claims 1, 9 and 17-18 have been amended.
Applicant’s arguments/amendments with respect to pending claims 1-20 have been carefully considered but they are not persuasive; hence the claims remain rejected under the prior art of record. Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Amendment
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claims amendment.

Response to Arguments
Applicant’s arguments with respect to pending claims 1-20 have been carefully examined but they are not persuasive.
Regarding independent claims 1, 9 and 17, Applicant essentially argues (pp. 8-9) that “Cosentino is silent at least as to a processor, a memory, a password, and any of Applicant's steps”.


As an initial matter, Applicant assigns narrow meanings to broadly claimed features, however, there is insufficient evidence to justify Applicant's narrow construction of the claim terms.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The meanings of claim terms must be determined in accordance with the broadest reasonable interpretation of the claims. Moreover, Applicant (pp. 7-8) quotes claims 1 and 7, as well as para 12, 41 and 45-46 of Cosentino’641 and then reaches, without any discussion/evaluation of Cosentino’641 reference, the conclusion that “Cosentino is silent at least as to a processor, a memory, a password, and any of Applicant's steps”. Therefore, Applicant’s arguments are not fully responsive. 
Nevertheless, Cosentino’641 discloses a processor (Claims 6-7: processor(s) of computers, portable devices, tablets, phones, etc.), a memory (Claims 1, 6, 8: Computer programs stored in memory of computers, portable devices, etc.), as well as a password (The “key” recited throughout Cosentino’641 and the Office Action reads on a password. In fact, it is common in the art to use the words password, credential, PIN and key interchangeably to mean a user/device credential). This mapping is consistent with applicant’s specification.  See para 0006 and 0026.  Thus, when the key of Cosentino ‘641 is read as a password, all the features of claim 1 and similar features 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0375641 A1 to Cosentino et al. (hereinafter “Cosentino ‘641”) in view of U.S. Patent Application 2008/0080709 A1 to Michtchenko et al. (hereinafter “Michtchenko ‘709”).
Regarding Claim 1:
Cosentino ‘641 discloses a system, comprising (Cosentino ‘641: Claim 6 (computers, portable devices, tablets, phones, etc.)):
a processor (Cosentino ‘641: Claims 6-7 (processor(s) of computers, portable devices, tablets, phones, etc.)); and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (Cosentino ‘641: Claims 1, 6, 8 (Computer Programs stored in memory of computers, portable devices, etc.)):
determining, by the processor, a number of bytes in a password input, wherein each byte comprises a decimal value (Cosentino ‘641: ¶0045: As an example, if we consider the portion of the method as an 8-bit set, ie a byte. Since each byte can represent 256 different values, this implies the password); ¶0045, ¶0112: Since each byte can represent 256 different values, this implies having up to 256 different encryption functions or algorithms, so that each possible value represents a different encryption function or algorithm to be used with the portion of the plain text and the portion of the key. That is, the encryption process, for each portion of the plaintext and for each portion of the key, would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the portion of the cipher text);
retrieving, by the processor, a math function based on the decimal value of a first byte in the password input (Cosentino ‘641: ¶0046: That is, for each portion of the plaintext and for key (password) portion, the encryption process would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the cipher text portion; ¶0054: Each function or algorithm will take a byte from the plain text and one from the key and will return a byte from the cipher text, returning a different value for each possible key byte value); and
applying, by the processor, the math function to each byte Cosentino ‘641 discloses a math function to each byte (See ¶0056 - ¶0061).
Cosentino ‘641 does not expressly disclose a data file. However, Michtchenko ‘709 discloses a plaintext data file (Figure 4, Reference No. 62; ¶0039: Accordingly, an entire data file 62 is input to an encryption device 64 according to the present invention along with key(s) 66 resulting in an output ciphertext 68 comprising a core and a flag block 70). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Cosentino ‘641 to encrypt the data file of Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification because data files such as those of Michtchenko ‘709 routinely store the sort of sensitive information that Cosentino ‘641's 

Regarding Claim 2:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, further comprising retrieving, by the processor, a second math function based on the decimal value of a second byte in the password input; and applying, by the processor, the second math function each byte in the data file. Cosentino ‘641 discloses retrieving and applying multiple different modular math functions (See ¶0056 - ¶0084).
Cosentino ‘641 further discloses for each portion of the plaintext and for each portion of the key, a byte of the method is taken and depending on its value, would decide which function to use (See ¶0046 and ¶0112).

Regarding Claim 3:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 2 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 2, further comprising repeating, by the processor, the application of the first math function and the second math function to each byte in the data file, wherein the application is repeated based on a user input, a stored value, or the decimal value of a selected byte from the password input. Cosentino ‘641 discloses a basic behavior of the technique or process of reading or receiving a portion of the plain text or the cipher text until the end has been reached (See ¶0041). Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of 

Regarding Claim 4:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Cosentino ‘641 does not explicitly disclose the system of claim 1, further comprising However, Michtchenko ‘709 discloses transposing ciphers (See ¶0013: Main classical cipher types include transposition ciphers, which rearrange the order of letters in a message). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to transpose the bytes, as taught by Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification to mask relational patterns in the encrypted data file of Cosentino ‘641.

Regarding Claim 5: 
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, further comprising adding, by the processor, filler bytes into the data file, wherein a number of filler bytes added into the data file is based on at least one of a minimum file size, a maximum file size, or a decimal value of at least one byte from the password input (Cosentino ‘641: ¶0136: 9. If the remaining of the plaintext is shorter than the processing block, the processing block size is adjusted accordingly).

Regarding Claim 6:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, further comprising adjusting, by the processor, a starting byte position of the data file based on the decimal value of at least one byte from the password input (Cosentino ‘641: ¶0112: Since each byte can represent 256 different values, this implies having up to 256 different encryption functions or algorithms, so that each possible value represents a different encryption function or algorithm to be used with the portion of the plain text and the portion of the key. That is, the encryption process, for each portion of the plaintext and for each portion of the key, would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the portion of the cipher text).

Regarding Claim 8:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, wherein the math function comprises a reversible function configured to alter the data bytes in the data file to at least one of encrypt or decrypt the data file (Cosentino ‘641: ¶0034: Each ciphering function or algorithm will have a reverse deciphering function or algorithm and they can be used indistinctly; ¶0095: Let's take a block or set of bytes of a given length from the plain text and process it in reverse order, starting from the last byte of the block, processing it and saving the result as the first byte of the cipher text. We will continue with the penultimate byte of the plain text, processing it and saving it as the second byte of the cipher text. The process will continue until the first byte of the block have been processed and then continue with the next block).

Regarding Claim 9:
 a portable storage device (PSD), comprising (Cosentino ‘641: Claim 6):
a processor (Cosentino ‘641: Claims 6-7);
an encryption module (Cosentino ‘641: Claims 6 and 7) comprising a math function list, wherein the encryption module is configured to receive instructions from the processor, and wherein the math function list comprises math functions stored in a numerically ordered list (Cosentino ‘641: ¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions); and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the encryption module to perform operations comprising (Cosentino ‘641: Claims 1, 6, 8 (Computer Programs stored in devices’ memories)):
retrieving, by the encryption module, a plurality of math functions from the math function list, wherein the math functions are retrieved based on a password input. Cosentino ‘641 discloses a list of multiple math functions (See ¶0053 - ¶0084);
applying, by the encryption module, the math functions to each byte . Cosentino ‘641 discloses a math function to each byte (See ¶0056 - ¶0061).
Cosentino ‘641 does not disclose a data file. However, Michtchenko ‘709 discloses a data file (Figure 4, Reference No. 62; ¶0039: Accordingly, an entire data file 62 is input to an encryption device 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Cosentino ‘641 to encrypt the data file of Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification because data files such as those of Michtchenko ‘709 routinely store the sort of sensitive information that Cosentino ‘641's encryption is designed to do, protect against unauthorized access;
Cosentino ‘641 does not explicitly disclose However, Michtchenko ‘709 discloses transposing ciphers (See ¶0013: Main classical cipher types include transposition ciphers, which rearrange the order of letters in a message). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to transpose the bytes, as taught by Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification to mask relational patterns in the encrypted data file of Cosentino ‘641.
adding, by the processor, filler bytes into the data file (Cosentino ‘641: ¶0136: 9. If the remaining of the plaintext is shorter than the processing block, the processing block size is adjusted accordingly); and
adjusting, by the processor, a starting byte position of the data file (Cosentino ‘641: ¶0112: ¶0112: Since each byte can represent 256 different values, this implies having up to 256 different encryption functions or algorithms, so that each possible value represents a different encryption function or algorithm to be used with the portion of the plain text and the portion of the key. That is, the encryption process, for each portion of the plaintext and for each portion of the key, would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the portion of the cipher text).

Regarding Claim 14:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the PSD of claim 9 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 9, wherein applying the math functions to each byte in the data file comprises iteratively applying each math function from the plurality of math functions to each byte in the data file. Cosentino ‘641 discloses taking a byte of the method and apply the necessary function (¶0046: That is, for each portion of the plaintext and for key portion, the encryption process would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the cipher text portion). Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 15:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the PSD of claim 14 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 14, further comprising repeating, by the encryption module, the iterative application of the math functions to each byte in the data file, wherein the iterative application is repeated based on a user input, a stored value, or the decimal value of a selected byte from the password input. Cosentino ‘641 discloses taking a byte of the method and apply the necessary function (¶0046: That is, for each portion of the plaintext and for key portion, the encryption process would take a byte of the method and depending on its value, would decide . Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 16:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the PSD of claim 9 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 9, further comprising:
a storage module in electronic communication with the processor; and a communication module in electronic communication with the processor, (Cosentino ‘641: Claim 1 (storage or transmission) and Abstract (An invention aimed at keeping in a secret and indecipherable form any type of information or data that can be stored, transmitted, displayed or expressed by any means or format, regardless of what its content or purpose may be and to keep the original information inaccessible to unauthorized persons, by means of a cryptographic technique, procedure or process of encryption widely applicable, either physically (hardware), logically (software) or mixed (Firmware) and other forms that may be created in the future)).
Cosentino ‘641 does not disclose the data file is retrieved from the storage module or received from the communication module. However, Michtchenko ‘709 discloses receiving a plaintext data file (¶0032: Referring now to the drawings, FIG. 1 is a simplified, abstract diagram demonstrating one embodiment of a cryptographic system 10. The cryptographic system 10 can receive ordinary, 
Michtchenko ‘709 further discloses an input unit being the communication module because it communicates to get the plaintext data file (¶0042: Referring now to FIG. 7, a simplified, exemplary schematic diagram depicting one embodiment of a cryptographic system 120 according to the present invention is shown. The cryptographic system 120 comprises an input unit 122 for receiving plaintext and an output unit 124 for outputting ciphertext having at least two components. The at least two components include one or more cores and one or more flags. The input unit 122 can communicate with a key database 126 and a transformation unit 128).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Cosentino ‘641 to encrypt the data file of Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification because data files such as those of Michtchenko ‘709 routinely store the sort of sensitive information that Cosentino ‘641's encryption is designed to do, protect against unauthorized access.

Regarding Claim 17:
Claim 17 is a method claim that corresponds to the PSD of claim 9, and the corresponding limitations of claim 17 are rejected for the same reasons outlined in the rejection of claim 9. 

Regarding Claim 18:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 17 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the method of claim 17, further comprising repeating, by the processor, the iterative application of the math functions to each byte in the data file based on a user input, a stored value, or a decimal value of a selected byte from the password input. Cosentino ‘641 discloses taking a byte of the method and apply the necessary function (¶0046: That is, for each portion of the plaintext and for key portion, the encryption process would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the cipher text portion). Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 19:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 17 as detailed above. Cosentino ‘641 does not explicitly disclose the method of claim 17, wherein the position of bytes in the data file are However, Michtchenko ‘709 discloses transposing ciphers (See ¶0013: Main classical cipher types include transposition ciphers, which rearrange the order of letters in a message). Michtchenko ‘709 further discloses the Data Encryption Standard (DES) algorithm uses both transposition and substitution methods with the number of rounds or cycles (See ¶0017).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to transpose the bytes, as taught by Michtchenko ‘709. A person of ordinary skill 

Regarding Claim 20:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 17 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the method of claim 17, wherein a number of the filler bytes added into the data file is based on at least one of a minimum file size, a maximum file size, or a decimal value of at least one byte from the password input, and wherein the starting byte position is adjusted based on the decimal value of at least one byte from the password input (Cosentino ‘641: ¶0136: 9. If the remaining of the plaintext is shorter than the processing block, the processing block size is adjusted accordingly).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0375641 A1 to Cosentino et al. (hereinafter “Cosentino ‘641”) in view of U.S. Patent Application 2008/0080709 A1 to Michtchenko et al. (hereinafter “Michtchenko ‘709”), and further in view of U.S. Patent Application 2015/0082399 A1 to Wu et al. (hereinafter “Wu ‘399”).
Regarding Claim 7:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Cosentino ‘641 does not explicitly disclose the system of claim 1, further comprising assigning, by the processor, a random file extension to the data file. However, Wu ‘399 discloses dividing a ciphertext into 1KB blocks and storing them into alternating data files that have random file names and random file extensions (See ¶0548).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a random file extension, as taught by Wu ‘399, in order to not have a .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0375641 A1 to Cosentino et al. (hereinafter “Cosentino ‘641”) in view of U.S. Patent Application 2008/0080709 A1 to Michtchenko et al. (hereinafter “Michtchenko ‘709”), and further in view of U.S. Patent Application 2013/0028419 A1 to Das et al. (hereinafter “Das ‘419”).
Regarding Claim 10:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the PSD of claim 9 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 9, further comprising:
determining, by the encryption module, a number of bytes in the password input (Cosentino ‘641: ¶0120: 2. The size of each element of the method or second parameter is decided, which will indicate the number of ciphering functions or algorithms that will be used. In our example, the size of each element of the method will be 1 byte (8 bits) so that 256 encryption functions or algorithms will be used); and
Cosentino ‘641 does not explicitly disclose determining, by the encryption module, a decimal value of each byte in the password input, However, Das ‘419 discloses using ASCII (¶0067: The cryptographic function uses any type of character to digital converter like the procedures and standards of American standard code for information interchange; ¶0071: If the cipher key or the key with which the plaintext is being converted to an unintelligible set of digits is made of 10-12 characters at least 20-30 decimal digits are being generated when converting to decimal 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine that the decimal value is based on an ASCII value, as taught by Das ‘419, in order to determine the proper lookup table to reference. A person of ordinary skill in the art would have been motivated to make the modification because making sure each byte comprises a numerical value based on the ASCII decimal value allows a user entered (via any characters entered on a keyboard) password/key string of Cosentino ‘641 to be converted and used in a digital encryption/encryption process.

Regarding Claim 11:
Cosentino ‘641 in view of Michtchenko ‘709 and further in view of Das ‘419 disclose the PSD of claim 10 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 10, further comprising randomizing, by the encryption module, the password input, wherein the password input is randomized by at least one of varying the length of the password, transposing a position of bytes in the password input based on the decimal value of each byte, or adding or subtracting the decimal value of one or more bytes based on a comparison of the decimal value of each byte (Cosentino ‘641: ¶0116: You can also consider the order of the algorithms as an external parameter, a simple sequence of 256 different values in a random order. In this case, what the process does is to take the value of the byte of the method and use it as index to obtain the position within that sequence, of the value to be used to define the function or algorithm to be used. It is easy to see that the same method value will trigger a different function or algorithm if different order sequences are used).


Regarding Claim 12:
Cosentino ‘641 in view of Michtchenko ‘709 and further in view of Das ‘419 disclose the PSD of claim 11 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 11, wherein the password input is randomized based on modulus logic limiting the decimal value of each byte during the randomization to a number less than the numerically ordered list of math functions. Cosentino ‘641 discloses modulus logic by mapping a parameter byte to a value between 0 and 255 (See ¶0049 - ¶0051).

Regarding Claim 13:
Cosentino ‘641 in view of Michtchenko ‘709 and further in view of Das ‘419 disclose the PSD of claim 10 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 10, wherein each math function is assigned to a numerical value in numerically ordered list, and wherein the plurality of math functions are retrieved by retrieving the math function having the numerical value matching the decimal value of each byte in the password input. Cosentino ‘641 discloses a third parameter that indicates the order in the internal listing of the process or algorithm to be used to encrypt or decrypt (See ¶0048 - ¶0051).
Consentino ‘641 further discloses the functions use the key bytes as parameters in the randomizing functions (See ¶0057 - ¶0084).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Urbanik et al. US 8,942,371 B2

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494